Vanyo v Buffalo Police Benevolent Assn., Inc. (2018 NY Slip Op 01826)





Vanyo v Buffalo Police Benevolent Assn., Inc.


2018 NY Slip Op 01826


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


949 CA 16-02192

[*1]ANN VANYO, PLAINTIFF-APPELLANT,
vBUFFALO POLICE BENEVOLENT ASSOCIATION, INC., AND CITY OF BUFFALO, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


JAMES OSTROWSKI, BUFFALO, FOR PLAINTIFF-APPELLANT. 
CREIGHTON, JOHNSEN & GIROUX, BUFFALO (IAN HAYES OF COUNSEL), FOR DEFENDANT-RESPONDENT BUFFALO POLICE BENEVOLENT ASSOCIATION, INC. 
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR DEFENDANT-RESPONDENT CITY OF BUFFALO. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered February 5, 2016. The order and judgment denied the motion of plaintiff pursuant to CPLR 306-b seeking an order extending the time within which to serve the complaint and sua sponte dismissed the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Vanyo v Buffalo Police Benevolent Association, Inc. ([appeal No. 2] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court